DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest, or otherwise render obvious the subject matter of a torque sensor assembly having a pair of sensing coils disposed adjacent to at least one magneto-elastic region of a shaft that generates a magnetic field upon application of an external torque, a sensor configured to sense a temperature of each of the sensing coils and a controller configured to generate an output signal based on the sensed magnetic fields wherein the output signal is compensated for temperature differences between the sensing coils.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a method of operating a torque sensor assembly having a pair of sensing coils disposed adjacent to at least one magneto-elastic region of a shaft that generates a magnetic field upon application of an external torque, a sensor configured to sense a temperature of each of the sensing coils and a controller configured coupled to the pair of sensing coils and the sensor, the method having the steps of receiving the sensed temperature of each of the sensing coils, determining a temperature difference between the sensing coils and generating a temperature difference compensated output signal based on the sensed magnetic field.
With respect to the concept of magnetoelastic materials generating a magnetic field dependent upon torque applied thereto, after further review and discussion with the Applicant, the prior art is ripe with magnetoelastic torque shafts that have a predefined magnetic anisotropy, whereby, upon application of a torque, the direction of anisotropy is rotated.  This rotation or reorientation of anisotropy causes a change in a magnetic field external to the shaft, and thus, the concept is well known.  Some examples of this technology have been cited 
Specifically, Neuschaefer-Rube et al. (PG-PUB 2017/0370788) discloses a machine element having at least two opposing magnetized regions, wherein each region has a pair of magnetic sensors located adjacent to the respective regions (Figure 4); Garshelis (U.S. Patent 6,047,605) discloses a magnetoelastic shaft having a plurality of active regions, whereby a plurality of magnetic field sensors are arranged adjacent to at least one common region for detecting the rotation of a magnetic field vector away from a circumferential direction towards an axial direction; Dombrowski (U.S. Patent 6,341,534) discloses a magnetoelastic shaft having a plurality of active regions, whereby a plurality of magnetic field sensors are arranged adjacent to at least one common region for detecting the rotation of a magnetic field vector away form a circumferential direction towards an axial direction; and Lee (U.S. Patent 8,087,304) discloses a shaft having a plurality of active regions, whereby each region has a plurality of magnetic field sensors located adjacent to each respective region for detecting the rotation of a magnetic field vector away from a circumferential direction to axial direction.
Each of the above mentioned inventions fails to disclose monitoring the temperature of at least two sensing coils about the same active region for determining a temperature differential and compensating the output signal thereof.
With respect to temperature compensation of an output signal of a magnetic field sensing coil located adjacent an active region, Mizuno et al. (U.S. Patent 4,989,460) discloses one sensing coil about and a plurality of coils next to a plurality of active regions of a magnetically anisotropic shaft, whereby temperature compensation is performed by assuming a linear temperature gradient; Hanazawa (U.S. Patent 5,307,690) discloses a shaft having two 
Each of the above mentioned inventions fails to disclose monitoring the temperature of each of at least two sensing coils about the same active region for determining a temperature differential and compensating the output signal thereof.
The IDS submitted on 8/3/2020 fails to disclose a prior art reference which reads on the above mentioned subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        January 29, 2021